Citation Nr: 0813379	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for heart disease, lung 
disorder and diabetes mellitus, for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1957 to June 
1976.  The veteran died on January [redacted], 2003, and the 
appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision by 
the RO which denied the claims at issue on appeal.  In 
September 2006, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal for additional development in December 2006.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  Given that the appellant's claim of service 
connection for diabetes mellitus for accrued benefits 
purposes, is based on the veteran's exposure to herbicides on 
a vessel off the shores of Vietnam, this issue is subject to 
the Secretary's stay and will not be addressed in this 
decision.  

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims to 
be addressed in this decision have been obtained by VA.  

2.  The veteran's heart and lung disease were first 
clinically demonstrated many years after service, and there 
is no competent evidence of a causal connection between the 
veteran's heart and lung disease and military service or any 
incident therein.  


CONCLUSION OF LAW

For purposes of accrued benefits, the veteran's heart and 
lung disease were not incurred in or aggravated by wartime 
service, and are not proximately due to, or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 
8 Vet. App. 374 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims of service connection 
for heart and lung disease for accrued benefits purposes, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for heart 
disease and chronic obstructive pulmonary disease (COPD), for 
accrued benefit purposes, any questions as to the appropriate 
disability ratings or the effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2003, fully satisfied the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was notified of the evidence that was needed to 
substantiate her claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
appellant was expected to provide, and that VA would assist 
her in obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims, including any evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The appellant was notified of her 
responsibility to submit evidence which, in some fashion, 
showed that service connection was warranted for heart 
disease and COPD for accrued benefit purposes, and why the 
current evidence was insufficient to award the benefits 
sought.  

To the extent the 2003 letter was deficient in any respect, 
additional notice was provided to her in March 2007.  That 
letter informed her of the elements needed to show service 
connection was warranted for a disability and of the 
responsibilities she and VA shared in developing the claims. 
She was asked to provide any evidence in her possession 
pertinent to the claims.  In response, she stated that she 
had no further evidence to submit.  The RO then readjudicated 
the claims in an April 2007 supplemental statement of the 
case (SSOC).

The veteran's service medical records and all VA and private 
medical records identified by the appellant and available 
have been obtained and associated with the claims file.  
Several attempts were made to obtain private medical records 
for treatment the appellant states the veteran received after 
service, but records were not available.  The appellant 
testified at a hearing before a Decision Review Officer at 
the RO in July 2005 and before the Board in 2006.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110, 
1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active service.  § 3.303(d) (2007).  Such 
evidence must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  See, 
e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007); see generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background

The service medical records are negative for any 
abnormalities or diagnosis referable to a heart or lung 
disorder.  The service medical records showed that the 
veteran was evaluated for complaints of tightness and pain in 
his chest in June 1974.  He had similar complaints in March 
and May 1976, shortly before his discharge from service.  An 
EKG at separation from service showed some S-T wave 
depression and a chest x-ray study was within normal limits.  
The veteran reported a history of pain or pressure in his 
chest on a Report of Medical History for separation from 
service in May 1976, but denied any heart trouble, high blood 
pressure, palpitation or pounding heart, or shortness of 
breath.  On examination, his lungs and chest, heart, and 
vascular system were normal, his blood pressure was 108/74, 
and all clinical and diagnostic studies were negative.  

The veteran made no mention of any cardiovascular or 
respiratory problems on his original application for VA 
compensation benefits received in June 1976, or when first 
examined by VA in July 1976.  A chest x-ray study at that 
time showed no evidence of any active pulmonary disease.  The 
lung fields were clear and the heart and great vessels were 
unremarkable.  His blood pressure was 124/84, and no 
pertinent cardiovascular or respiratory abnormalities were 
noted on examination.  

The evidence shows that the veteran was first seen for chest 
pains at a private emergency room in August 1979.  At that 
time, the veteran reported an abrupt onset of chest pains 
about a week earlier, and denied any prior history of similar 
related illness or incident.  He reported a strong family 
history of arteriosclerotic and atherosclerotic heart disease 
and said that he smoked a pack of cigarettes a day.  An 
initial evaluation was essentially normal, but the veteran 
was admitted for additional work-up.  The records showed that 
the veteran underwent EKG studies on three consecutive days 
which showed an inverted T3 wave and borderline sinus 
bradycardia, but was otherwise within normal limits.  All 
other diagnostic and clinical findings were normal.  A 
discharge summary report in August 1979 noted that chest x-
ray studies, lung scan, and EKGs were all normal and that the 
veteran's chest pains remained obscure.  The impression was 
chest pain of undetermined etiology.  

The veteran suffered an acute inferior myocardial infarction 
in February 1981, and a subsequent catheterization in April 
1981 revealed severe coronary artery disease (CAD).  Unstable 
angina was revealed on catheterization in March 1996, and the 
veteran underwent a two vessel by-pass graft (CABG) in June 
1996.  A pre-operative evaluation at that time showed that 
the veteran smoked a half pack of cigarettes a day, down from 
two packs a day.  There was no diagnosis of asthma, 
emphysema, or chronic bronchitis, or any history of dyspnea.  
A private medical report, dated in May 1999, showed that the 
veteran was diagnosed with COPD and restrictive lung disease 
on a pulmonary function test in November 1998.  

Terminal hospital records showed that the veteran was found 
lying on the garage floor at his house by his wife in January 
2003.  He was unresponsive, not breathing and without a pulse 
when the paramedics arrived.  He was immediately transported 
to a private hospital, but could not be revived.  An autopsy 
was not performed.  The certificate of death listed the cause 
of death as due to ventricular fibrillation due to coronary 
artery disease.  Other significant conditions contributing to 
death included COPD.

Based on the in-service treatment, the claims file was 
provided to a medical professional for an opinion as to 
whether the veteran's coronary artery disease (CAD) was 
present in service or manifested to a degree of 10 percent 
within one year of service.  Such an opinion was provided in 
March 2007 by a VA medical professional following a review of 
the claims file.  The opinion was negative.  The medical 
professional reviewed the in-service complaints and noted 
that the studies done upon the veteran's separation from 
service in 1976 were "not clinically significant."  It was 
concluded that a chronic heart disorder was not present 
during service, and the CAD diagnosed several years after 
service was not caused by any incident in service. 

Accrued Benefits

The record reflects that, at the time of his death, the 
veteran had an appeal pending for, in part, service 
connection for heart and lung disease.  Therefore, for the 
appellant to be entitled to accrued benefits, the evidence 
must reflect that the veteran was entitled to the benefits he 
was seeking on appeal at the time of his death.  Only the 
evidence that was of record on the date of the veteran's 
death is for consideration in determining whether the 
appellant is entitled to accrued benefits.  38 C.F.R. 
§ 3.1000(d)(4) (2007).  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for a disability proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993); Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, the veteran's service medical records do not 
show any findings or diagnosis of heart or lung disease, 
including CAD or COPD in service or within one year of 
service separation.  The veteran's CAD was first shown some 
five years after service separation, and his COPD was not 
shown until more than 22 years after service.  Thus, there is 
no basis upon which to conclude that the veteran's heart 
disease or COPD were incurred in or aggravated during 
military service, including on a presumptive basis.  In fact, 
as discussed above, the only medical evidence of record 
addressing the etiology of these conditions is not favorable 
to the appellant's claims.

While the appellant believes that the veteran's heart disease 
and COPD were present in service, she has not presented any 
competent medical evidence to support her assertions.  As a 
lay person without medical training, the appellant is not 
competent to offer an opinion on a medical matter, such as 
the relationship between a current disability and service or 
a service-connected disability.  See Jones v. Derwinski, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A review 
of the entire claims file fails to show any evidence of a 
heart or lung disease in service or within one year of 
service separation, or any evidence of a relationship between 
the veteran's heart disease and COPD and a service-connected 
disability.  

Thus, in the absence of evidence establishing a nexus between 
the veteran's heart disease or COPD and service or a service-
connected disability, service connection for purposes of 
accrued benefits, is not warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for heart disease and a lung disorder, for 
purposes of accrued benefits is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appellant's claim of service connection 
for the cause of the veteran's death.  

The evidentiary record shows that the immediate cause of the 
veteran's death in January 2003 was ventricular fibrillation 
due to coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included COPD and diabetes mellitus.  At the time of 
death, the veteran's service-connected disabilities included 
chronic prostatitis, tinnitus, residual hemorrhoidectomy with 
anal fissures and residuals of an eye injury.  The combined 
disability rating for the veteran's service-connected 
disabilities at the time of death was 40 percent.  

During the course of the pending appeal, the Court issued a 
decision concerning the content of VCAA notices relevant to 
DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
In Hupp¸ the Court held that a notice with regard to a claim 
for DIC benefits must include (1) a statement of the 
conditions (if any) for which the veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a disorder not 
yet service connected.  Additionally, if the claimant raises 
a specific issue regarding a particular element of the claim, 
the notice must inform the claimant of how to substantiate 
the assertion, taking into account the evidence submitted in 
connection with the application.  

In the present case, an August 2003 letter informed the 
appellant of the evidence required to show that service 
connection for the cause of the veteran's death is warranted, 
and a December 2005 letter advised her of the evidence 
necessary to support a claim for DIC benefits.  The appellant 
was also provided a more detailed VCAA letter in March 2007, 
subsequent to the December 2006 Board remand.  However, none 
of letters informed the appellant of the disabilities for 
which the veteran was service-connected or of the evidence 
required to support a claim for benefits based on a 
nonservice-connected disorder.  The appellant has not been 
provided a notice which complies with the Hupp requirements 
and, therefore, the case must be remanded for a corrected 
notice.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The letter should include (1) a 
statement of the conditions for which the 
veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service connected.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


